Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 1 of 15



                         EXHIBIT 2
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 2 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 3 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 4 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 5 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 6 of 15
       Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 7 of 15




                                                                       REDACTED



                                                 REDACTED

                                                            REDACTED




                                                                  REDACTED



   REDACTED                REDACTED




                                                                       REDACTED



                                                REDACTED

                                                            REDACTED

                                                REDACTED

                                                                  REDACTED



REDACTED                    REDACTED
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 8 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 9 of 15




                              REDACTED
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 10 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 11 of 15




          REDACTED
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 12 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 13 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 14 of 15
Case 1:19-cr-00230-DAD-BAM Document 68-1 Filed 10/14/20 Page 15 of 15
